IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50484
                         Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LUIS SAMAYOA-CASTILLO,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                   USDC No. EP-01-CR-1851-ALL-DB
                        --------------------
                          January 23, 2003

Before   BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Luis Samayoa-Castillo (Samayoa) appeals the sentence imposed

by the district court following his guilty-plea conviction for

illegal reentry of a removed alien.   He argues that the district

court erred in increasing his offense level based upon prior

convictions and obstruction of justice.

     The district court's application of the sentencing

guidelines is reviewed de novo, and its findings of fact,

including a finding of obstruction of justice, are reviewed for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50484
                                  -2-

clear error.    United States v. Huerta, 182 F.3d 361, 364 (5th

Cir. 1999).    “As long as a factual finding is plausible in light

of the record as a whole, it is not clearly erroneous.”     Id.    A

defendant challenging the findings in the PSR “must demonstrate

that the information contained in the PSR is materially untrue,

inaccurate or unreliable."     Id. (internal quotation marks and

citation omitted).

     Samayoa’s self-serving denial that he committed three of

the five crimes listed in the Presentence Investigative Report is

not sufficient to rebut the evidence adduced by the Government at

his sentencing hearing.     See United States v. Londono, 285 F.3d

348, 355 (5th Cir. 2002).    The testimony also showed the Samayoa

had lied about his place of birth.

     Therefore, the district court’s factual findings that

Samayoa was the same person who was convicted of the prior five

crimes and the instant crime and that he had lied about the prior

convictions and his place of birth were “plausible in light of

the record as a whole [and were] not clearly erroneous.”     Huerta,

182 F.3d at 364.   The district court did not err in enhancing

Samayoa’s sentence based upon his prior convictions and

obstruction of justice.   Accordingly, Samayoa’s sentence is

hereby AFFIRMED.